Order entered May 16, 2013




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-13-00516-CR
                                        No. 05-13-00517-CR

                            DONALD GENE BLANTON, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                            On Appeal from the 86th District Court
                                    Kaufman County, Texas
                           Trial Court Cause Nos. 23078-86, 23592-86

                                              ORDER

       The clerk’s record for trial court number 23078-86 (cause no. 05-13-00516-CR) does not

contain a copy of appellant’s motion for a judgment nunc pro tunc. Additionally, neither record

contains a copy of the trial court’s rule 25.2(d) certification of appellant’s right to appeal.

       Accordingly, in cause no. 05-13-00516-CR, we ORDER the Kaufman County District

Clerk to file, within FIFTEEN DAYS of the date of this order, a supplemental record containing

appellant’s motion for a judgment nunc pro tunc and the trial court’s certification of appellant’s

right to appeal.
        In cause no. 05-13-00517-CR, we ORDER the Kaufman County District Clerk to file,

within FIFTEEN DAYS of the date of this order, a supplemental record containing the trial

court’s certification of appellant’s right to appeal.

        Appellant’s brief is due within FORTY-FIVE DAYS of the date of this order.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Howard Tygrett, Presiding Judge, 86th Judicial District Court; the Kaufman County

District Clerk’s Office; and the Kaufman County District Attorney’s Office.

        We DIRECT the Clerk to send a copy of this order, by first-class mail, to Donald Gene

Blanton, TDJC No. 1307891, Ferguson Unit, 12120 Savage Drive, Midway, Texas 75825.




                                                        /s/   DAVID EVANS
                                                              JUSTICE